Citation Nr: 0928715	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-28 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection on a secondary basis for a 
bilateral arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was provided a Travel Board hearing in June 2007.  
A transcript of the testimony offered at this hearing has 
been associated with the record.  

This matter was last before the Board in June 2008 when it 
was remanded for further development. As outlined below, this 
matter must once again be remanded to ensure compliance with 
the Board's June 2008 remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this matter was last before the Board in June 2008, it 
was remanded to afford the Veteran a VA examination and 
obtain an etiology opinion.  The Board's remand instructions 
read, in pertinent part, as follows:  

Arrange for the Veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
Veteran's right and left arm disabilities.  
All indicated studies should be performed.  
With respect to each right and/or left arm 
disorder other than the shoulders 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disability was caused or 
permanently worsened by the Veteran's 
service connected right and/or left knee 
disorders, including his use of crutches 
therefor.

A review of the Board's June 2008 remand indicates that it 
sought to develop evidence relating to the distal part of the 
arms, particularly carpal tunnel syndrome.  The purpose of 
the examination was to determine whether any right and/or 
left arm disorder other than the shoulders was caused or 
permanently worsened by the Veteran's service-connected right 
and/or left knee disorders, including his use of crutches 
therefor.

In September 2008, the Veteran was provided a VA examination.  
In reviewing the examination report, it does not appear that 
the examiner properly addressed the Board's examination 
request.  Particularly, the examiner did not address the 
distal parts of either arm; he focused on the Veteran's 
shoulders.  His opinion addressed only the diagnosed 
osteoarthritis of the acromioclavicular joints with 
associated bursitis.  Notably, in his restatement of the 
requested opinion, the examiner omitted any mention of the 
Board's specific exclusion of the shoulders.  This does not 
conform to the Board's request.  Accordingly, the Board must 
remand this claim once again to ensure compliance with its 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this 
regard, the Board emphasizes that the next examiner must 
address any disability(ies) of the arms, excluding those of 
the shoulders.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo 
another VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
Veteran's right and left arm disabilities.  
All indicated studies should be performed.  
With respect to each right and/or left arm 
disorder other than the shoulders 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disability was caused or 
permanently worsened by the Veteran's 
service connected 


right and/or left knee disorders, 
including his use of crutches therefor.  
The examiner should consider any type of 
arm disability including neurologic, 
orthopedic, etc.  If the examiner finds no 
disability of the arms of any nature, the 
examiner should clearly state.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The Veteran's claims files must be made 
available to the examiner.  If the 
examiner finds it impossible to provide 
any requested opinion without resort to 
pure speculation, he or she should so 
indicate and explain why such opinion 
cannot be made.

2.  After the development requested above 
has been completed, review the record and 
adjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.










	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

